internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p si br 7-plr-106227-99 ale date legend taxpayer corporation ssn ein llc state date o l n l o t c i d w plr-106227-99 vv w ' n i dear we received your letter date submitted on behalf of taxpayer in your letter you request a ruling concerning application of sec_2701 of the internal_revenue_code to a proposed transaction facts taxpayer is a shareholder of corporation corporation was incorporated under the laws of state on date corporation's articles of incorporation have been amended several times all of the amendments to corporation's articles of incorporation were before date corporation's stock is not listed on any securities exchange nor is it traded on the over-the-counter market article fifth of corporation's articles of incorporation provides as follows the aggregate number of shares which corporation shail have the authority to issue is as follows p shares of class a common_stock q shares of class b common_stock r shares of o percent preferred_stock s shares of voting preferred_stock and t shares of class c preferred_stock all shares shall be without par_value aoe oe plr-106227-99 the designations preferences privileges and voting powers of each class of corporation stock and the restrictions and qualifications thereof are as follows the holders of the class a and class b common_stock have full and equal rights powers and privileges except that the holders of the class b common_stock except as otherwise provided by law have no voting rights the holders of class a common_stock are entitled to one vote for each share held the class a common_stock and the voting preferred_stock shall vote together as a single class of stock each holder of the voting preferred_stock is entitled to one vote for each share held the class a common_stock and the voting preferred_stock shall vote together as a single class of stock except as otherwise provided by law the holders of the o percent preferred_stock have no voting rights the holders of the o percent preferred_stock are entitled to receive when and as declared by the board_of directors non-cumulative cash dividends at the rate of u dollars per share in any calendar_year before any dividends are declared on the shares of voting preferred_stock class c preferred_stock or class a and class b common_stock in any such calendar_year the dividend on the o percent preferred_stock in any calendar_year may be less than u dollars per share however the dividend on the o percent preferred_stock in any calendar_year is less than u dollars per share no dividend may be declared on the shares of the other classes of corporation stock in such calendar_year if corporation may redeem the outstanding shares of the percent preferred_stock at any time in whole or in part on thirty days prior written notice at a redemption price of v dollars per share plus all dividends declared but unpaid further upon any voluntary or involuntary liquidation dissolution or winding up of corporation the holders of the o percent preferred_stock are entitled to receive out of the assets of corporation before any distribution is made to the holders of the shares of the other classes of corporation stock the sum of v dollars per share plus all dividends declared but unpaid after such distribution is made to the holders of the o percent preferred_stock the holders of the shares of the other classes of corporation stock shall share in all the remaining assets of corporation in accordance with their respective rights neither the consolidation nor merger of corporation with or into any other corporation nor any sale lease or conveyance of all or part of the property or business of corporation shall be deemed to be a liquidation dissolution or winding up of corporation except as otherwise provided by law the holders of the class c preferred_stock have no voting rights after a u dollar per share dividend is paid upon or declared and set apart for the holders of the o percent preferred_stock the holders of the class c qs plr-106227-99 preferred_stock are entitled to receive when and as declared by the board_of directors non-cumulative cash dividends at the rate of x dollars per share in any calendar_year before any dividends are declared on the shares of voting preferred_stock and class a and class b common_stock in any such calendar_year the dividend on the class c preferred_stock in any calendar_year may be less than x dollars per share if however the dividend on the class c preferred_stock in any calendar_year is less than x dollars per share no dividend may be déclared on the shares of voting preferred_stock and class a and class b common_stock in such calendar_year the class c preferred_stock is non-callable and non-putable further upon any voluntary or involuntary liquidation dissolution or winding up of corporation the holders of the class c preferred_stock are entitied to receive out of the assets of corporation before any distribution is made to the holders of the voting preferred_stock and the class a and class b common_stock but not until all distributions are made to the holders of the o percent preferred_stock the sum of z dollars per share plus all dividends declared but unpaid and the holders of the voting preferred_stock and the class a and class b common_stock shall be entitled to share in all the remaining assets of corporation in accordance with their respective rights neither the consolidation nor merger of corporation with or into any other corporation nor any sale lease or conveyance of all or part of the property or business of corporation shall be deemed to be a liquidation dissolution or winding up of corporation after a u dollar per share dividend is paid upon or declared and set apart for the holders of the o percent preferred_stock and an x dollar per share dividend is paid upon or declared and set apart for the holders of the class c preferred_stock the holders of the voting preferred_stock are entitled to receive when and as declared by the board_of directors non-cumulative cash dividends at the rate of w dollars per share in any calendar_year before any dividends are declared on the shares of class a and class b common_stock in any such calendar_year the dividend on the voting preferred_stock in any calendar_year may be less than w dollar per share but if so no dividend may be declared on the class a and class b common_stock the voting preferred_stock is non-callable and non-putable further upon any voluntary or involuntary liquidation dissolution or winding up of corporation the holders of the voting preferred_stock are entitled to receive out of the assets of corporation before any distribution is made to the hoiders of the class a and class b common_stock the sum of y dollars per share plus all dividends declared but unpaid further the holders of the class a and class b common_stock are entitled to share in all the remaining assets of corporation in accordance with their respective rights ai plr-106227-99 neither the consolidation nor merger of corporation with or into any other corporation nor any sale lease or conveyance of all or part of the property or business of corporation shall be deemed to be a liquidation dissolution or winding up of corporation corporation proposes to convert to a limited_liability_company to accomplish the proposal taxpayer represents that a new state limited_liability_company llc will be formed and that llc will be authorized to issue membership units with rights preferences and restrictions identical to the shares of corporation stock that are currently authorized issued and outstanding llc will elect to be treated as an association that is taxable as a corporation for federal_income_tax purposes corporation then will be merged into llc taxpayer and the other shareholders of corporation will exchange their shares in corporation for an identical number of units in llc no capital contributions will be made to llc before the merger the rights preferences and restrictions of the units received by each shareholder from llc will be identical to the rights preferences and restrictions of shares each shareholder held in corporation taxpayer also represents that the merger of corporation into llc will be an f reorganization under sec_368 applicable law and analysis sec_2701 contains special valuation rules to determine the amount_of_the_gift when an individual transfers an equity_interest in a corporation or a partnership to a member of the individual's family sec_2701 provides that solely for purposes of determining if a transfer of an interest in a corporation or partnership to or for the benefit of a member_of_the_transferor's_family is a gift and the value of such transfer the value of any right-- a that is described in sec_2701 or sec_2701 anc b that is with respect to any applicable_retained_interest that is held by the transferor or an applicable_family_member immediately_after_the_transfer shall be determined under sec_2701 sec_2701 does not apply to the transfer of any interest for which market quotations are readily available as of the date of transfer on an established_securities_market sec_2701 provides that sec_2701 does not apply to any right with respect to an applicable_retained_interest if -- el plr-106227-99 a market quotations are readily available as of the date of the transfer for such interest on an established_securities_market b such interest is of the same class as the transferred interest or c such interest is proportionally the same as the transferred interest without regard to nonlapsing differences in voting power or for a partnership nonlapsing differences with respect to management and limitations on liability sec_2701 does not apply to any interest in a partnership if the transferor or an applicable_family_member has the right to alter the liability of the transferee of the transferred property except as provided by the secretary any differences described in sec_2701 that lapses by reason of any federal or state law shall be treated as a nonlapsing difference for purposes of sec_2701 sec_2701 b defines an applicable_retained_interest as any interest in an entity for which there is-- a a distribution_right but only if immediately before the transfer the transferor and applicable family members hold after application of sec_2701 control of the entity or b a liquidation_put_call_or_conversion_right sec_2701 b a provides that for purposes of sec_2701 in the case of a corporation the term contro means the holding of at least percent by vote or value of the stock of the corporation sec_2701 b c provides that for purposes of sec_2701 the term applicable family member’ includes any fineal descendant of any parent of the transferor or the transferor’s spouse sec_25_2701-2 of the gift_tax regulations provides that an applicable_retained_interest is any equity_interest in a corporation or partnership with respect to which there is either an extraordinary_payment_right as defined in sec_25_2701-2 or in the case of a controlled_entity as defined in sec_25_2701-2 a distribution_right as defined in sec_25_2701-2 an extraordinary_payment_right is any put call or conversion_right any right to compel liquidation or any similar right the exercise or plr-106227-99 nonexercise of which affects the value of the transferred interest a distribution_right is the right to receive distributions with respect to an equity_interest but does not include-- any right to receive distributions with respect to an interest that is of the same class as or a class that is subordinate to the transferred interest any extraordinary_payment_right or certain other rights as described in sec_25 -2 b sec_2701 provides that except as provided in regulations a contribution_to_capital or a redemption recapitalization or other change in the capital structure of a corporation or a partnership is treated as a transfer of an interest in such entity to which sec_2701 applies if the taxpayer or an applicable_family_member a receives an applicable_retained_interest in such entity pursuant to such transaction or b under regulations otherwise holds immediately after such transaction an applicable_retained_interest in such entity sec_2701 does not apply to any transaction other than a contribution_to_capital if the interests in the entity held by the transferor applicable family members and members of the transferor's family before and after the transaction are substantially identical sec_25_2701-1 provides that except as provided in sec_25_2701-1 a transfer subject_to the rules of sec_2701 includes a redemption recapitalization or other change in the capital structure of an entity a capital structure transaction’ if-- the transferor or an applicable_family_member receives an applicable_retained_interest in the capital structure transaction the transferor or an applicable_family_member holding an applicable_retained_interest before the capital structure transaction surrenders an equity_interest that is junior to the applicable_retained_interest a subordinated interest and receives property other than an applicable_retained_interest or the transferor or an applicable_family_member holding an applicable_retained_interest before the capital structure transaction surrenders an equity q plr-106227-99 interest in the entity other than a subordinate interest and the fair_market_value of the applicable_retained_interest is increased sec_25_2701-1 provides that for purposes of sec_2701 a transfer does not include the following transactions i a capital structure transaction if the transferor each applicable_family_member and each member_of_the_transferor's_family holds substantially the same interest after the transaction as that individual held before the transaction for this purpose common_stock with non-lapsing voting rights and nonvoting common_stock are interests that are substantially the same ii a shift of rights occurring upon the execution of a qualified_disclaimer described in sec_2518 and iii a shift of rights occurring upon the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment described in sec_2514 except to the extent the release exercise or lapse would otherwise be a transfer under chapter sec_25_2701-1 provides that sec_2701 does not apply if the retained_interest is of the same class of equity as the transferred interest or if the retained_interest is of a class that is proportional to the class of the transferred interest a class is the same class as is or is proportional to the class of the transferred interest if the rights are identical or proportional to the rights of the transferred interest except for nonlapsing differences in voting rights or for a partnership nonlapsing differences with respect to management and limitations on liability for purposes of this section non-lapsing provisions necessary to comply with partnership allocation requirements of the internal_revenue_code eg sec_704 are non-lapsing differences with respect to limitations on liability a right that lapses by reason of federal or state law is treated as a non-lapsing right unless the secretary determines by regulation or by published revenue_ruling that it is necessary to treat such a right as a lapsinig right to accomplish the purpose of sec_2701 an interest in a partnership is not an interest in the same class as the transferred interest if the transferor or applicable family members have the right to alter the liability of the transferee in this case the shareholders of corporation intend to exchange all of their stock in corporation for stock in llc in a transaction that taxpayer intends to qualify as a tax-free reorganization under sec_368 taxpayer represents that llc will be authorized to issue membership units with rights preferenées and restrictions identical to the classes of corporation stock that are currently authorized issued and outstanding after corporation is merged into llc taxpayer and the other yr jog owes plr-106227-99 shareholders of corporation will exchange their shares in corporation for an identical number of units in llc with rights preferences and restrictions identical to the rights preferences and restrictions each shareholder held in corporation before the transfer generally a reorganization or other change in the capital structure of a corporation is treated as a transfer of an interest in the entity for purposes of sec_2701 sec_2701 however does not apply to reorganizations or other capital changes if each family_member holds substantially the same interest after the transaction as the individual held before the transaction in addition sec_2701 does not apply to any right with respect to an applicable_retained_interest if such interest is of the same class as the transferred interest accordingly we conclude that the proposed exchange of shares in corporation for membership units in llc is not a transfer of an interest that is subject_to sec_2701 except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter transaction described is a tax-free reorganization under sec_368 in particular we express or imply no opinion about whether the this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely signed christine eifison christine e ellison chief branch assistant chief_counsel passthroughs and special industries
